I think the special statute applicable to the Sixth Judicial Circuit, Chapter 12265, Acts of 1927, authorized the particular procedure followed in this case. Furthermore I think the proceedings if invalid are not subject to collateral attack by habeas corpus after a writ of error has been taken and judgment against accused affirmed by the Supreme Court. See: Skipper v. Schumacker, 118 Fla. 867, 160 Sou. Rep. 357. The judgment against Petitioner in this case was affirmed by the Court October 16, 1935. See: Waterman v. State, 121 Fla. 244, 163 Sou. Rep. 569.
BROWN and BUFORD, J.J., concur. *Page 156